Ostrander, J.
(after stating the facts). The facts stated m the opinion of the learned circuit judge, and above set out, are in conformity with the record. There is nothing in the record showing or tending to show that defendant was owner of the property assessed. It was not assessed to him as trustee, or otherwise. The statutes, 1 Comp. Laws, §§ 3826, 3922, and the cases, City of Detroit v. Lewis, 109 Mich. 155 (32 L. R. A. 439), and H. M. Loud & Sons Lumber Co. v. Hagar, 118 Mich. 452, relied upon by counsel for appellant, have no application here. See, also, Township of Bangor v. Transportation *590Co., 112 Mich. 601; City of Menominee v. Lumber Co., 119 Mich. 201; Township of Laketon v. Akeley, 74 Mich. 695.
The judgment of the circuit court was right, and it is affirmed.
Moore, C. J., and McAlvay, Grant, and Blair, JJ., concurred.